DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
 

Response to Arguments
In response to 35 USC 103, filed 11/24/2021, to independent claims 1, 8, and 12 and their respective dependent claims, regarding limitations “enrolling the rendering apparatus at the user apparatus based on the rendering apparatus identity transferred from the user equipment to authenticate the rendering apparatus for use from the user apparatus“.

Applicant’s argument have been considered but are moot, because the newly recited amendment does not rely on the newly recited reference being applied to the prior rejection of record or any teaching or matter specifically challenged in the argument.

Specification
The use of the terms “Android, IOS, and Bluetooth” in paragraph [026], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (US 20070083750 hereinafter Miura) in view of Shima et al. (US 20050152543 hereinafter Shima), and in further view of Hibino et al. (US 20070245014, hereinafter Hibino).

(Miura discloses the CE device and device authentication server share a pass phrase. The two sides authenticate each other by checking that the other party retains the same pass phrase [0068]. The pass phrase is checked first by each of the two parties getting a random number encrypted using the pass phrase and transmitting the encrypted random number to the other party. [0069]); 
encrypting a rendering apparatus identity using a cryptographic session key agreed on the basis of the passphrase (a session key is also generated and encrypted using the pass phrase before being sent to the other party. After the pass phrase is verified, the session key is used as the common key for subsequent communications [0070]); 
and transferring the rendering apparatus identity from the user equipment to a user apparatus (Miura teaches each CE device stores a device ID constituting ID information specific to that device and a pass phrase which is secret information for use in device authentication [0008]. identification information which identifies the result of the device authentication of the terminal device and transmitting it [0024]. A session key is also generated and encrypted using the pass phrase before being sent to the other party (other party is CE device as stated in paragraph [71]). After the pass phrase is verified, the session key is used as the common key for subsequent communications [0070]. The device authentication server is arranged to generate the session key and send it to the CE device [0071]).
Although Miura discloses passphrase, Miura do not explicitly teach but Shima teaches generating a passphrase using a processor of the rendering apparatus (Shima teaches the printer includes a CPU [0372]. the printer 30 creates a passphrase based on the device-specific information and the printer position information (Printer includes a CPU that generates passphrase) [0479]. Figs. 3, 22-24).
(Shima [0436]).
Although the combination of Miura-Shima would teach transferring the rendering identity to the user apparatus, the combination of Miura-Shima do not explicitly teach but Hibino teaches enrolling the rendering apparatus at the user apparatus based on the rendering apparatus identity transferred from the user equipment to authenticate the rendering apparatus for use form the user apparatus (Hibino teaches a user of the PC registers a cell phone with the printer. Registration is being done [0136]. The user goes to the printer 10 with holding the cell phone 6 which is powered ON, and initiates an input operation through the operation unit 14 to start the registration of the BT communication devices with the printer 10 [0137]. When the user of the PC 4 enters the Piconet area with the cell phone 6, which is powered ON, the printer detects the cell phone 6, and a printing job is initiated (Interpreted as the authenticate the printer for use form the user apparatus) [0142] Figs. 1, 3, and 4).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Miura-Shima to include enrolling the rendering apparatus at the user apparatus based on the rendering apparatus identity transferred from the user equipment to authenticate the rendering apparatus for use form the user apparatus as disclosed by Hibino. One of ordinary skill in the art would have been motivated for the purpose of eliminating the need to have additional operation for printing (Hibino [0144]).

(Miura discloses the session key is used as the common key for subsequent communications [0070]. A scheme under which the same key information such as a common key is used for both encryption and decryption [0074]). 
 
Re. claim 3, the combination of Shima-Miura-Hibino teach the method as claimed in claim 2, wherein the encrypted rendering apparatus identity is decrypted at the user equipment (Miura discloses the certificate information may preferably include identification information which identifies the result of the device authentication of the terminal device. Decrypting means for decrypting the encrypted identification information using the server key, the encrypted identification information being included in the certificate information received from the service server [0024]).  
Re. claim 4, the combination of Shima-Miura-Hibino teach the method as claimed in claim 1, wherein the passphrase is generated as part of a password authenticated key exchange protocol (Miura discloses upon an initial connection from a client to a server, the two parties use each other's public key to encrypt and exchange random numbers and public key information for mutual authentication. The two parties agree at this point on the random numbers and public keys to be used for the subsequent communication [0013]. The pass phrase is secret information shared by the device authentication server 5 and each CE device 3. This information is used by the device authentication server 5 and CE device 3 in authenticating each other. Generally, pass phrases denote secret information of relatively large quantities, and passwords represent secret information of relatively small quantities [0083] (these show the PAKE protocol)).  

(Miura discloses the CE device and device authentication server share a pass phrase. The two sides authenticate each other by checking that the other party retains the same pass phrase [0068]. The pass phrase is checked first by each of the two parties getting a random number encrypted using the pass phrase and transmitting the encrypted random number to the other party. [0069]); and comparing the entered passphrase to a pre-defined agreed passphrase stored in a memory of the user equipment (Miura discloses decrypts the received token 1 using the pass phrase so as to acquire "Rc|Rs." [0109]. the device authentication server 5 extracts Rs from the obtained information. The extracted Rs is compared with the previously stored Rs in order to check that the two numbers coincide with each other [0110]).  

Re. claim 6, the combination of Shima-Miura-Hibino teach the method as claimed in claim 1, wherein attesting to the validity of the passphrase at user equipment further comprises: providing a confirmation that the generated passphrase is the same as a pre-defined agreed passphrase stored in a memory of the user equipment (Miura discloses decrypts the received token 1 using the pass phrase so as to acquire "Rc|Rs." [0109]. the device authentication server 5 extracts Rs from the obtained information. The extracted Rs is compared with the previously stored Rs in order to check that the two numbers coincide with each other [0110]. Certify that the CE device 3 in question is a legitimate CE device [0112]).  

Claims 8-10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (US 20070083750 hereinafter Miura), in view of Ishimura (US 20160286530), and in further view of Hibino et al. (US 20070245014, hereinafter Hibino).

Re. claim 8, Miura discloses a user equipment comprising a processor (Miura teaches a cpu [224]) to: attest to the validity of a passphrase (Miura teaches The CE device and device authentication server share a pass phrase. The two sides authenticate each other by checking that the other party retains the same pass phrase [0068]. The pass phrase is checked first by each of the two parties getting a random number encrypted using the pass phrase and transmitting the encrypted random number to the other party. [0069]. A session key is also generated and encrypted using the pass phrase before being sent to the other party. After the pass phrase is verified, the session key is used as the common key for subsequent communications [0070]).
Although Miura disclose encrypting an identity using a cryptographic session key agreed on the basis of the passphrase, Miura does not explicitly teach but Ishimura teaches receive, from a rendering apparatus, an encrypted rendering apparatus identity using a cryptographic session key agreed on the basis of the passphrase (Ishimura teaches the image forming apparatus 2 transmits an identification signal [59]. a master key or a temporary key necessary to transmit and receive encrypted information via the first communication channel P1, a pass phrase used to generate a key, and the like [26] Figs. 3 and 7).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Miura to include receive, from a rendering apparatus, an encrypted rendering apparatus identity using a cryptographic session key agreed on the basis of the passphrase as disclosed by Shima. One of ordinary skill in the art would have been motivated for the purpose of transmitting encrypted information, which leads to improve security of communication (Ishimura [26]).
Although the combination of Miura-Ishimura would teach transferring information to another device, the combination of Miura-Ishimura do not explicitly teach but Hibino teaches transfer the (Hibino teaches a user of the PC registers a cell phone with the printer. Registration is being done [0136]. The user goes to the printer 10 with holding the cell phone 6 which is powered ON, and initiates an input operation through the operation unit 14 to start the registration of the BT communication devices with the printer 10 [0137]. When the user of the PC 4 enters the Piconet area with the cell phone 6, which is powered ON, the printer detects the cell phone 6, and a printing job is initiated (Interpreted as the authenticate the printer for use form the user apparatus) [0142] Figs. 1, 3, and 4).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Miura-Ishimura to include transfer the rendering apparatus identity from the user equipment to a user apparatus to allow the user apparatus to enroll the rendering apparatus based on the rendering apparatus identity to authenticate the rendering apparatus for use form the user apparatus as disclosed by Hibino. One of ordinary skill in the art would have been motivated for the purpose of eliminating the need to have additional operation for printing (Hibino [0144]).

Re. claim 9, the combination of Miura-Ishimura-Hibino teach the user equipment as claimed in claim 8, further discloses the processor further to: decrypt the encrypted rendering apparatus identity using the cryptographic session key (Miura discloses the session key is used as the common key for subsequent communications [0070]. A scheme under which the same key information such as a common key is used for both encryption and decryption [0074]); and wherein the rendering apparatus identity transferred to the user apparatus is the decrypted rendering apparatus identity (Miura discloses causing the encrypted identification information decrypting means to decrypt the encrypted identification information using the server key, the encrypted identification information being included in the certificate information received from the service server [33]).  

Re. claim 10, the combination of Miura-Ishimura-Hibino teach the user equipment as claimed in claim 8, wherein to attest to the validity of the passphrase, processor is to: receive an input representing the passphrase (Miura discloses the device authentication server 5 extracts Rs from the obtained information. The extracted Rs is compared with the previously stored Rs in order to check that the two numbers coincide with each other [0110]); 
and compare the entered passphrase to a pre-defined agreed passphrase stored in a memory of the user equipment (Miura discloses decrypts the received token 1 using the pass phrase so as to acquire "Rc|Rs." [0109]. the device authentication server 5 extracts Rs from the obtained information. The extracted Rs is compared with the previously stored Rs in order to check that the two numbers coincide with each other [0110]).  

Re. claim 12, Miura discloses a non-transitory machine-readable storage medium encoded with instructions executable by a processor of user equipment (Miura discloses storage medium which stores in computer-readable fashion a device authentication program for operating a terminal device constituted by a computer and used in a device authentication system including a terminal device which stores predetermined secret information [49]), the machine- readable storage medium comprising: instructions to: attest to the validity of a passphrase (Miura discloses the CE device and device authentication server share a pass phrase. The two sides authenticate each other by checking that the other party retains the same pass phrase [0068]. The pass phrase is checked first by each of the two parties getting a random number encrypted using the pass phrase and transmitting the encrypted random number to the other party. [0069]); 
(Miura teaches a session key is also generated and encrypted using the pass phrase before being sent to the other party. After the pass phrase is verified, the session key is used as the common key for subsequent communications [0070]).
Although Miura disclose encrypting an identity using a cryptographic session key agreed on the basis of the passphrase, Miura does not explicitly teach but Ishimura teaches receive, from a rendering apparatus, an encrypted rendering apparatus identity encrypted using a cryptographic session key agreed on the basis of the passphrase (Ishimura teaches the image forming apparatus 2 transmits an identification signal [59]. a master key or a temporary key necessary to transmit and receive encrypted information via the first communication channel P1, a pass phrase used to generate a key, and the like [26] Figs. 3 and 7).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Miura to include receive, from a rendering apparatus, an encrypted rendering apparatus identity using a cryptographic session key agreed on the basis of the passphrase as disclosed by Shima. One of ordinary skill in the art would have been motivated for the purpose of transmitting encrypted information, which leads to improve security of communication (Ishimura [26]).
Although the combination of Miura-Ishimura would teach transferring information to another device, the combination of Miura-Ishimura do not explicitly teach but Hibino teaches transfer the rendering apparatus identity from the user equipment to a user apparatus to allow the user apparatus to enroll the rendering apparatus based on the rendering apparatus identity to authenticate the rendering apparatus for use form the user apparatus (Hibino teaches a user of the PC registers a cell phone with the printer. Registration is being done [0136]. The user goes to the printer 10 with holding the cell phone 6 which is powered ON, and initiates an input operation through the operation unit 14 to start the registration of the BT communication devices with the printer 10 [0137]. When the user of the PC 4 enters the Piconet area with the cell phone 6, which is powered ON, the printer detects the cell phone 6, and a printing job is initiated (Interpreted as the authenticate the printer for use form the user apparatus) [0142] Figs. 1, 3, and 4).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Miura-Ishimura to include transfer the rendering apparatus identity from the user equipment to a user apparatus to allow the user apparatus to enroll the rendering apparatus based on the rendering apparatus identity to authenticate the rendering apparatus for use form the user apparatus as disclosed by Hibino. One of ordinary skill in the art would have been motivated for the purpose of eliminating the need to have additional operation for printing (Hibino [0144]).
Re. claim 13, rejection of claim 12 is included and claim 13 is rejected with the same rationale as applied in claim 9 above.

Re. claim 14, rejection of claim 12 is included and claim 13 is rejected with the same rationale as applied in claim 10 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nathani et al. (US 20160328187 hereinafter Nathani) discloses the device available to the client device, the client device may send data for accessing the resources of the device. The device may comprise a printer, and the resources of the device may comprise printing services. The data for accessing the resources of the device may comprise print job data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday:Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        /JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496